                                Case 4:19-cv-00256-BSM Document 8-3 Filed 05/16/19 Page 1 of 1


Account           Account # Created  Ultimate Description
                            By Full  Master
                            Name     Account
                                     Name
LAIDLAW INC       1-       Siebel    LAIDLAW Please be advised, I have not given consent for any background
                  10664251 Administr INC      check.as<http://check.as> such, My Rights under the Fcra have
                  97912    ator               been trampled. Unless You remedy this matter, Court action
                                              will be sought. Arthur Carson 501-240-3437 *** This email was
                                              sent from a person or computer outside of FADV. If this message
                                              appears to be coming from a user with an FADV email address, it
                                              may be a spam/phishing attempt. Please make sure you review it
                                              before taking any action (e.g. clicking or forwarding).***




   CASE NO. 4:19-cv-00256-BSM                        FIRST ADVANTAGE MOTION TO DISMISS                          PAGE 1 OF 1
                                                               EXHIBIT THREE
